In the

    United States Court of Appeals
                For the Seventh Circuit
No. 15-3311

MARIA N. GRACIA,
                                                  Plaintiff-Appellee,

                                 v.


SIGMATRON INTERNATIONAL, INC.,
                                               Defendant-Appellant.

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 1:11-cv-07604 — Edmond E. Chang, Judge.


 ARGUED SEPTEMBER 8, 2016 — DECIDED NOVEMBER 29, 2016


   Before FLAUM, ROVNER, and SYKES, Circuit Judges.
    ROVNER, Circuit Judge. Maria Gracia sued her employer,
SigmaTron, International, Inc., for sexual harassment and for
terminating her in retaliation for reporting sexual harassment.
A jury found in favor of SigmaTron on the claim of sexual
harassment but returned a verdict for Gracia on the retaliation
count. SigmaTron challenges both the judgment in Gracia’s
favor and the amount of damages awarded by the jury. We
affirm.
2                                                             No. 15-3311

                                      I.
    Maria Gracia entered the workforce at the age of sixteen.
After holding jobs at Burger King, Dollar Tree and various
staffing companies, Gracia began working on the assembly line
for the defendant, SigmaTron, in 1999. SigmaTron is an
international, publicly-traded company that manufactures
printed circuit board assemblies. The company has approxi-
mately 2500 employees at manufacturing facilities in the
United States, Mexico, Taiwan and Vietnam. Its products are
used in aviation, home appliances and medical devices, among
other applications. A highly regarded employee at SigmaTron,1
Gracia was promoted multiple times over the years until she
achieved the position of assembly supervisor in 2004 or 2005.
    In her capacity as assembly supervisor, Gracia was respon-
sible for product output and quality, for scheduling personnel
and for directing team members in their work, among other
things. Team members on the assembly line connected elec-
tronic components to circuits boards according to the custom-
ers’ requirements. Solder, the material used to attach compo-
nents to circuit boards, may be made with lead or without lead.
In some instances, customers requested that a particular solder




1
   SigmaTron’s corporate human resources manager, Sandra Miedema,
described Gracia as “absolutely great at her job,” “terrific,” and “excellent”
prior to the events at the core of this case. Patrick Silverman, her manager,
testified that, prior to the second half of 2008, Gracia’s attendance was
excellent, her cooperation was good, her initiative was very good, her job
knowledge was excellent, her work quality was good to excellent, and her
work quantity or output was good.
No. 15-3311                                                               3

be employed, and it was the assembly supervisor’s job to make
sure that all customer requirements were met.
    Gracia reported to Patrick Silverman, a production man-
ager. In late 2007, Silverman began engaging in problematic
conduct towards Gracia. He sent her a series of emails contain-
ing graphic photographs of partially nude women in degrad-
ing poses. In early 2008, he sent Gracia an email with a photo
of her younger sister on which someone had superimposed an
image of a male co-worker dressed as a baby, with the caption,
“Mother, milk please,” in Spanish.2 Gracia testified that the
unwelcome pictures made her feel embarrassed, uncomfort-
able and upset. But she did not object to Silverman when he
sent the photos and did not inform the company’s human
resources department because Silverman was her boss. Gracia
had noticed that Silverman and the company’s executive vice-
president, Greg Fairhead, were good friends, and she feared




2
  Silverman conceded at trial that he sent these photographs to Gracia
because he found them “humorous.” After the litigation commenced and
SigmaTron became aware that Silverman had sent these photographs to a
female subordinate, he was advised in general not to use work email for
non-business reasons. As of the time of the trial, no one at the company had
mentioned these particular emails or photographs to him and no one at
SigmaTron had ever disciplined him for sending these photographs.
Miedema testified at trial that, although she found the pictures “disgust-
ing,” she did not think they were sexual in nature. She refused to say that
a male supervisor sending these photographs to a female subordinate
violated the company’s sexual harassment policy.
4                                                             No. 15-3311

she would lose her job.3 Greg Fairhead is the brother of Gary
Fairhead, the CEO of SigmaTron.
    In mid-2008, Silverman started writing Gracia up for
tardiness. Gracia did not deny that she had been late on
multiple occasions, sometimes as little as a minute and at times
for longer intervals. But Silverman had not previously objected
to her schedule and prior to mid-2008, Gracia‘s attendance
record had been described by Silverman as “excellent.” One
evening in the fall of 2008,4 Gracia received a series of late night
calls at home from Silverman. He asked her to join him at a
party with David Niemi, a man who had previously worked at




3
  Gracia testified extensively about additional harassing actions allegedly
taken by Silverman. For example, she testified that Silverman repeatedly
asked her out on dates. She declined each time but was afraid to say more.
She also testified that Silverman once pulled away the neck of her
turtleneck shirt in front of a co-worker and asked her if she was hiding bite
marks. According to Gracia, Silverman attempted to invite himself to her
apartment for an overnight stay, suggesting that he would rather stay with
Gracia after attending a Cubs game than drive home to Rockford, a distant
suburb. On occasion, he sent her texts or emails asking her to go out to
dinner or meet him at a bar. Each time, she declined. Gracia did not report
this conduct to her employer. Because the jury found for SigmaTron on the
sexual harassment claim, we will not credit Gracia’s testimony on this issue
unless her testimony is unopposed. We include her testimony to provide
context for her claim of retaliation.

4
  Gracia could not recall the exact date of the late-night calls but testified
that they occurred approximately one month before two October 2008
meetings that she had with Sandra Miedema, the company’s human
resources manager.
No. 15-3311                                                                 5

SigmaTron. She declined the invitation.5 On October 15, a few
weeks after she declined Silverman’s late-night party invita-
tion, several months after receiving the explicit emails, and
after years of being an exemplary employee, Gracia was
suspended for two days for tardiness. When she returned to
work after the suspension, she requested a meeting with
SigmaTron’s corporate human resources manager, Sandra
Miedema.
    At the October 20 meeting, Gracia told Miedema for the
first time about the late-night phone calls from Silverman and
that Silverman had been treating her differently. She explained
that he had begun writing her up for tardiness even though her
timeliness had not been an issue before. Miedema noticed that
Gracia’s appearance had deteriorated since she had seen her
last, that she looked dull and lacked luster. Even her clothing,
jewelry and makeup had changed. Four days later, Miedema
called Gracia in for a second meeting. Gracia again discussed
the late-night phone calls and told Miedema that Silverman
had been treating her differently and that he was sexually
harassing her.6 Miedema asked Gracia, “Is he sweet on you?”


5
   Silverman denied making any call, saying that Niemi made one call to
Gracia from a party using Silverman’s phone. Niemi denied at trial that he
made any call to Gracia from a party. SigmaTron insists that any such call
took place in 2004, but the jury was entitled to believe Gracia on this point.
It was also entitled to credit Niemi and Gracia over Silverman. Neither
Fairhead nor Miedema called Niemi to check out Silverman’s story.

6
 The defendant vehemently denies in its briefs that Gracia complained to
Miedema about sexual harassment. But at trial, Gracia responded affirma-
                                                            (continued...)
6                                                              No. 15-3311

and Gracia replied, “Yes.” Miedema also asked Gracia if she
was on drugs. Gracia denied that she was taking drugs and
offered to undergo drug testing. Miedema then dropped the
subject.
    At the end of that second meeting, Miedema bypassed her
own supervisor and brought Gracia to the office of Greg
Fairhead, SigmaTron’s executive vice-president. Miedema said
that she did not like the idea of Silverman “pushing at Maria.”
Gracia repeated to Fairhead that Silverman had subjected her
to multiple unwanted late-night phone calls at home. Fairhead
replied that Silverman had called her only once. Gracia tried to
tell Miedema and Fairhead more about Silverman’s inappro-
priate conduct but Fairhead spoke over her and gave her no
chance to interject. After a break in the meeting, during which
Miedema and Fairhead spoke privately to Silverman, Gracia
was brought back in to speak with Miedema, Silverman and
Fairhead. Ultimately, Gracia was told to shake hands with
Silverman and work together.
    Dissatisfied with the company’s response to her claim of
sexual harassment, Gracia filed a charge with the Equal
Employment Opportunity Commission (“EEOC”), alleging sex
and national origin discrimination. SigmaTron received a copy
of the EEOC charge on November 19, 2008. Approximately two


6
  (...continued)
tively to a question about whether she “explicitly complain[ed] about sexual
harassment” to Miedema in the October 24th meeting. As we explain in
section II.A. below, in reviewing the denial of a motion for judgment as a
matter of law, we construe the facts in favor of the party that prevailed at
trial. And so we credit Gracia’s version of the facts on the retaliation claim.
No. 15-3311                                                                7

weeks later, on December 4, Silverman purportedly told
Fairhead that he had received a report from Eduardo Trujillo,
another SigmaTron supervisor, that Gracia had allowed an
employee to use the wrong solder on a customer’s order, using
unleaded solder on a board that called for solder with lead.
Silverman claimed that when Trujillo pointed out the problem
to Gracia, she had not taken the matter seriously. Silverman
asserted that when Trujillo told him about the problem, he
(Silverman) went to the production floor, segregated the
contaminated product and took care of the problem. After
Silverman conveyed this purported sequence of events to
Fairhead, Trujillo confirmed Silverman’s story to Fairhead. The
next day, approximately six weeks after Gracia’s first com-
plaint to Miedema about Silverman’s sexual harassment and
two weeks after the company received Gracia’s EEOC charge,
SigmaTron terminated Gracia’s employment.7
   At trial, however, Trujillo, a SigmaTron supervisor, denied
making any report to Silverman about Gracia or employees on
her assembly line, and did not recall Gracia speaking to him
about the soldering incident. Instead, Trujillo testified that he
was called into Fairhead’s office on December 5 and asked
“about the wrongdoing of boards being soldered.” He re-


7
  Fairhead memorialized his explanation for the termination in a memo,
claiming that Gracia was fired for “not following the strict standard on
solder technology.” The memo also stated that Trujillo brought the error to
Gracia’s attention and that she did nothing to stop the work, instead telling
Trujillo, “I have done this many times before and nobody ever found out.”
According to the memo, Trujillo reported the error to Silverman who then
rectified the situation. Fairhead represented in the memo that he questioned
Trujillo, who confirmed Silverman’s report.
8                                                         No. 15-3311

sponded to Fairhead that he “was aware, as well as the whole
group of inspectors.” According to Trujillo, employees often
used the wrong solder on circuit boards at SigmaTron, and that
to the best of his knowledge, no one had ever been fired
because of the inadvertent use of the incorrect solder on a
circuit board. Trujillo also testified that, approximately one
month before Gracia was fired, Silverman advised Trujillo to
stay away from Gracia because he (Silverman) was “throwing
bombs at” her.
    Gracia testified that, on December 4, Trujillo brought to her
attention that an employee was using the wrong solder, and
that she addressed the problem immediately and appropri-
ately. She removed the products from the employee applying
the wrong solder and delivered them to the correct area. She
also determined which employee had made the mistake, a
group leader who accepted responsibility. According to Gracia,
Silverman never came to the production floor and was not
involved in rectifying the problem. As we discuss below,
because Gracia prevailed at trial on her retaliation claim, we
credit the version of the facts that support the jury’s verdict.
The jury was free to believe Gracia and Trujillo, and corre-
spondingly free to determine that Silverman and Fairhead had
lied about the incident.8
    In response to the retaliation claim, SigmaTron asserted at
trial that the company terminated Gracia’s employment
because she had allowed an assembly line worker to use the


8
  As we will discuss below, Gracia presented additional evidence that the
company’s stated reason for her termination was a pretext.
No. 15-3311                                                          9

wrong solder, did not resolve the problem and did not take the
matter seriously. As for the harassment claim, the company
argued that Silverman’s alleged conduct did not meet the
standard for hostile work environment, that Gracia had little
evidence corroborating her claims, and that Gracia did not
avail herself of the company’s sexual harassment policy
because she never informed her employer that Silverman had
done anything other than invite her to a party and treat her
differently by writing her up for tardiness. The jury found in
favor of SigmaTron on the sexual harassment claim and in
favor of Gracia on the retaliation claim. The jury awarded
Gracia $57,000 in compensatory damages and $250,000 in
punitive damages.9 SigmaTron appeals.
                                  II.
     On appeal, SigmaTron contends that it is entitled to
judgment as a matter of law on the retaliation claim because
the evidence was insufficient to support the jury’s verdict.
SigmaTron also maintains that the compensatory and punitive
damages awards are unsupported by the evidence, and that
the punitive damages are both disproportionate to the harm
suffered by Gracia and out of line with damages awarded in
similar cases. Finally, in the alternative, SigmaTron argues that
it is entitled to a new trial.
                                  A.
   We review de novo the denial of a motion for judgment as
a matter of law. Empress Casino Joliet Corp. v. Balmoral Racing

9
  In keeping with the statutory cap, the compensatory damages award was
remitted to $50,000. The total amount of damages awarded was $300,000.
10                                                     No. 15-3311

Club, Inc., 831 F.3d 815, 822 (7th Cir. 2016); Fed. R. Civ. P. 50. In
its opening brief, SigmaTron asserted that we must review the
evidence in the light most favorable to the party against whom
judgment was granted, in this instance, SigmaTron. The
company’s statement of the standard is incorrect and in fact
inverts the true standard. Once a jury has spoken, reviewing
the record as a whole, “the court must draw all reasonable
inferences in favor of the nonmoving party, and it may not
make credibility determinations or weigh the evidence.” Reeves
v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150 (2000).
Moreover:
     the court must disregard all evidence favorable to
     the moving party that the jury is not required to
     believe. … That is, the court should give credence to
     the evidence favoring the nonmovant as well as that
     evidence supporting the moving party that is uncon-
     tradicted and unimpeached, at least to the extent
     that that evidence comes from disinterested wit-
     nesses.
Reeves, 530 U.S. at 151 (2000) (internal quotation marks omit-
ted); Empress Casino, 831 F.3d at 822 (in reviewing the denial of
a motion for judgment as a matter of law, we construe the trial
evidence strictly in favor of the party who prevailed before the
jury); Tart v. Illinois Power Co., 366 F.3d 461, 464 (7th Cir. 2004)
(once a jury has spoken, the court is obliged to construe the
facts in favor of the parties who prevailed under the verdict).
We will affirm if a reasonable jury would have a legally
sufficient evidentiary basis to find for the party on a particular
issue. Empress Casino, 831 F.3d at 822. See also Lust v. Sealy, Inc.,
No. 15-3311                                                   11

383 F.3d 580, 583 (7th Cir. 2004) (noting that we will affirm a
jury’s finding on causation when that finding cannot be said to
be unreasonable).
    On the retaliation count, Gracia prevailed at trial and so we
must credit the evidence in her favor on that claim and
disregard all evidence favoring SigmaTron that the jury was
not required to believe. Employing that standard, Gracia easily
prevails on her retaliation claim, and the district court was
right to deny SigmaTron’s motion for judgment as a matter of
law. In order to make out a claim for retaliation, Gracia was
required to prove (1) that she engaged in statutorily protected
activity; (2) that her employer took an adverse employment
action against her; and (3) that the protected activity and the
adverse employment action are causally connected. Ripberger
v. Corizon, Inc., 773 F.3d 871, 881 (7th Cir. 2014); 42 U.S.C.
§ 2000e-3(a). For the causation factor, Gracia was required to
demonstrate that “the desire to retaliate was the but-for cause
of the challenged employment action.” University of Texas Sw.
Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2528 (2013). “This requires
proof that the unlawful retaliation would not have occurred in
the absence of the alleged wrongful action or actions of the
employer.” Id. at 2533.
    There is no doubt that Gracia engaged in statutorily
protected activity when she complained to SigmaTron’s human
resources manager that her supervisor was sexually harassing
her and when she filed her charge with the EEOC. Nor is there
any question that SigmaTron took an adverse employment
action against her when it terminated her employment. The
company concedes these first two factors. Instead, SigmaTron
argues that Gracia failed to demonstrate that she was fired
12                                                    No. 15-3311

because she engaged in protected activity. The company
contends instead that she was terminated because of her record
of tardiness and because she allowed an employee to use
unleaded solder on a leaded circuit board.
    “[R]etaliatory motive may be established through circum-
stantial evidence such as suspicious timing, ambiguous
statements, evidence that the stated reason for the employment
decision is pretextual and” other evidence from which an
inference of discriminatory intent might be drawn. Ripberger,
773 F.3d at 881. See also Castro v. DeVry University, Inc., 786 F.3d
559, 565 (7th Cir. 2015) (same). We may dispense with
SigmaTron’s first explanation for the termination easily.
SigmaTron did not rely on tardiness as a reason for the
termination at trial. In fact, Fairhead, the person who decided
to terminate Gracia, conceded at trial that he did not fire her on
account of tardiness or attendance problems. R. 190, at 364 (“Q:
You did not fire Maria on account of tardiness or attendance
problems, did you? A: I did not.”). In pre-trial proceedings, the
company assured the court that it was not relying on tardiness
as a cause of the termination but was instead focusing solely on
the “soldering incident.” In light of the company’s pre-trial
concession and the unequivocal admission by the decision-
maker at trial, SigmaTron’s repeated argument on appeal that
tardiness was a cause for the termination is puzzling. With
SigmaTron having conceded the point to the jury at trial, we
may ignore the purported tardiness rationale on appeal.
   We turn to SigmaTron’s claim that Fairhead terminated
Gracia because she allowed an employee to use the wrong
solder and failed to respond appropriately when the problem
was pointed out to her. We detailed SigmaTron’s version of
No. 15-3311                                                  13

events above, namely, that Trujillo approached Silverman and
reported that Gracia had refused to fix a soldering error, that
Silverman then fixed the problem and reported the situation to
Fairhead, who then interviewed Trujillo and decided to fire
Gracia. But Gracia testified that when Trujillo told her an
employee was using lead-free solder on a leaded board, she
stopped the employee, segregated the product, redirected
employees and sought out the source of the problem. She
confirmed that Silverman never came to the production floor
to address the incident. Trujillo denied that he ever spoke to
Silverman about the incident and denied telling Fairhead that
Gracia made the error. Both Trujillo and Gracia denied that
Gracia ever took the matter lightly or said it was “no big deal”
(as Silverman claimed she said to Trujillo) or that it “doesn’t
matter” (as Fairhead claimed Silverman reported to him). The
jury was free to credit the testimony of Trujillo and Gracia and
conclude that Gracia did not mishandle the incident and that
no one had reported that Gracia mishandled it.
    Moreover, even if Gracia had allowed the use of unleaded
solder on a leaded circuit board, she presented evidence that
such an error occurred with regularity at SigmaTron, at times
with the tacit approval of the company’s management. She also
presented evidence that the company had never terminated an
employee on that ground. Michael Murphy, a former engineer-
ing manager at SigmaTron, testified that, although the com-
pany strived to use materials according to customer specifica-
tions, leaded parts were sometimes used on unleaded circuit
boards or vice versa. Inadvertent substitutions occurred on the
assembly line and, at times, the wrong parts were used because
of supply issues. He explained that, when the company had a
14                                                 No. 15-3311

supply of leaded parts and that lead-free versions had not yet
come in, they would simply use the leaded parts in order to
avoid wasting an expensive supply of leaded parts. Neverthe-
less, during Murphy’s tenure, which overlapped with Gracia’s,
incorrect parts were sometimes used and customers received
fudged certifications representing that the correct parts had
been used. Murphy testified that it was not a “big deal” to use
unleaded solder on leaded boards but that it might present an
ethical problem for the reverse to occur, i.e., to use leaded
solder on an unleaded board. To his knowledge, no one had
ever been fired for using the wrong solder. This was consistent
with testimony from Trujillo and Gracia that no one had ever
been fired for using the wrong solder.
    The jury was free to believe Gracia, Trujillo and Murphy,
and it is apparent from the verdict that the jury credited their
testimony on the retaliation claim. Equally importantly, the
jurors were free to disbelieve Silverman, Fairhead and
Miedema and conclude that their explanation for the termina-
tion was a pretext. Gracia presented substantial evidence that
she did not engage in the misconduct of which she was accused
and that, even if she did, that conduct was not generally seen
as cause for termination at the company. When a jury con-
cludes that the employer’s stated reason for the termination is
a pretext, the jury may consider that pretextual explanation as
evidence of retaliatory motive. Reeves, 530 U.S. at 147 (“Proof
that the defendant’s explanation is unworthy of credence is
simply one form of circumstantial evidence that is probative of
intentional discrimination, and it may be quite persuasive.”).
     In appropriate circumstances, the trier of fact can
     reasonably infer from the falsity of the explanation
No. 15-3311                                                     15

     that the employer is dissembling to cover up a
     discriminatory purpose. Such an inference is consis-
     tent with the general principle of evidence law that
     the factfinder is entitled to consider a party's dishon-
     esty about a material fact as “affirmative evidence of
     guilt.” … Moreover, once the employer’s justifica-
     tion has been eliminated, discrimination may well be
     the most likely alternative explanation, especially
     since the employer is in the best position to put forth
     the actual reason for its decision.
Reeves, 530 U.S. at 147-48 (internal citations omitted). The jury
could reasonably conclude that SigmaTron’s stated reason for
the termination was a pretext, and it was then free to infer that
the company gave a false reason in order to cover up a
discriminatory purpose.
    Gracia also provided circumstantial evidence of the com-
pany’s retaliatory motive through the timing of her discharge.
Although suspicious timing alone is rarely enough to create an
inference of retaliatory motive, it can sometimes raise an
inference of a causal connection, especially in combination with
other evidence. Magyar v. St. Joseph Reg’l Med. Ctr., 544 F.3d
766, 772 (7th Cir. 2008); O'Leary v. Accretive Health, Inc.,
657 F.3d 625, 635 (7th Cir. 2011). “We have rejected any
bright-line rule about how close the events must be to establish
causation, but in cases where there is ‘corroborating evidence
of retaliatory motive,’ an ‘interval of a few weeks or even
months may provide probative evidence of the required causal
nexus.’” Castro, 786 F.3d at 565. In this instance, only two
weeks after SigmaTron received Gracia’s EEOC charge, the
company terminated her, claiming falsely that she had engaged
16                                                 No. 15-3311

in misconduct. Additionally, Murphy testified that others had
engaged in similar conduct (using incorrect parts) or worse
(certifying falsely to customers that correct parts had been
used) and had not been fired. Gracia thus presented all three
kinds of circumstantial evidence of retaliatory motive men-
tioned in the case law: suspicious timing, a pretextual explana-
tion for the termination, and evidence that similarly situated
employees were treated differently. Castro, 786 F.3d at 565.
That was a legally sufficient evidentiary basis upon which a
reasonable jury could find retaliatory motive. Empress Casino,
831 F.3d at 822.
    For the sake of completeness, we add that the person who
brought Gracia’s supposed infraction to Fairhead’s attention
was none other than the manager Gracia had accused of sexual
harassment only weeks earlier in her EEOC charge and in her
conversations with Miedema and Fairhead. Although the
company was aware that Gracia had accused Silverman of
sexual harassment, Fairhead conducted a perfunctory investi-
gation into Silverman’s claim that Gracia had allowed the use
of the wrong solder and had refused to take the incident
seriously. Although Trujillo did not confirm Silverman’s story,
Fairhead terminated the highly regarded employee almost
immediately. All of this evidence was more than sufficient to
prove the causal link between Gracia’s protected conduct and
the company’s decision to terminate her employment.
                              B.
    The jury awarded Gracia $57,000 in compensatory damages
and $250,000 in punitive damages. Because the statute caps
total damages at $300,000 for a defendant with more than 500
No. 15-3311                                                  17

employees, and because the parties agreed that any reduction
should be made to the compensatory part of the award, the
district court remitted the compensatory damages to $50,000.
See 42 U.S.C. § 1981a(b)(3). SigmaTron argues that the district
court erred when it failed to order a further remittitur of both
the compensatory and punitive damages awards, which the
company characterizes as excessive, unjustified by the evidence
and inconsistent with awards in similar cases. We review for
abuse of discretion the district court's decision not to grant a
motion for remittitur of compensatory damages. E.E.O.C. v.
AutoZone, Inc., 707 F.3d 824, 833 (7th Cir. 2013); Thompson v.
Memorial Hosp. of Carbondale, 625 F.3d 394, 408 (7th Cir. 2010);
Houskins v. Sheahan, 549 F.3d 480, 496 (7th Cir. 2008). We
review challenges to punitive damages de novo when constitu-
tional issues are raised. Cooper Indus., Inc. v. Leatherman Tool
Group, Inc., 532 U.S. 424, 435 (2001); Kapelanski v. Johnson,
390 F.3d 525, 534 (7th Cir. 2004). If no constitutional issue is
raised, our review of punitive damages is for abuse of discre-
tion. Cooper, 532 U.S. at 433. It is unclear whether SigmaTron’s
challenge to the punitive damages award is based on constitu-
tional or non-constitutional grounds. In this instance, however,
the standard of review does not affect the outcome.
    We begin with the challenge to the compensatory damages
award. In reviewing the district court’s refusal to remit
compensatory damages, we consider, among other things,
whether the award is “monstrously excessive,” whether there
is a rational connection between the award and the evidence,
and whether the award is roughly comparable to awards made
in similar cases. AutoZone, 707 F.3d at 833; Thompson, 625 F.3d
at 408; Marion Cty. Coroner's Office v. E.E.O.C., 612 F.3d 924,
18                                                   No. 15-3311

930-31 (7th Cir. 2010). See also Farfaras v. Citizens Bank & Trust
of Chicago, 433 F.3d 558, 566 (7th Cir. 2006). SigmaTron asserts
that Gracia’s only evidence of non-economic damages was her
statement to the jury, “It was hard. I was just depressed. I have
always been used to working.” SigmaTron suggests that the
award be remitted to $0 or at least be reduced significantly.
    “An award for nonpecuniary loss can be supported, in
certain circumstances, solely by a plaintiff’s testimony about
his or her emotional distress.” Tullis v. Townley Engineering &
Manufacturing Co., 243 F.3d 1058, 1068 (7th Cir. 2001);
Merriweather v. Family Dollar Stores of Ind., Inc., 103 F.3d 576,
580 (7th Cir. 1996). Juries are responsible for evaluating the
credibility of witnesses who testify to emotional distress, and
we do not disturb those credibility determinations on appeal.
Tullis, 243 F.3d at 1068; Bruso v. United Airlines, Inc., 239 F.3d
848, 857 (7th Cir. 2001). The jurors here were able to observe
Gracia as she testified and they apparently found her testi-
mony to be sincere and sufficient to convince them that she
merited the award they gave her. Tullis, 243 F.3d at 1068.
Moreover, as the district court noted, the jury considered her
testimony in the context of other evidence presented at trial:
Gracia testified that she had worked continuously from the age
of sixteen; SigmaTron’s own witnesses conceded that, prior to
her termination, Gracia had been a spectacular employee at the
company; and after her termination, at the height of the
recession, Gracia remained unemployed for sixteen months
despite her extensive efforts to find another job. Even if
Gracia’s testimony regarding her distress was succinct and to
the point, “brevity and self-control in a judicial proceeding
need not be interpreted as a weak case, and the jury and trial
No. 15-3311                                                    19

judge were entitled to take that view.” Deloughery v. City of
Chicago, 422 F.3d 611, 620 (7th Cir. 2005). It was the jury’s job
to gauge Gracia’s distress and determine an appropriate
amount to compensate her. SigmaTron has given us no reason
to disturb the jury’s determination.
    The district court also correctly concluded that the compen-
satory damages awarded to Gracia were roughly comparable
to other Title VII awards. In making the comparison, courts are
not required to “completely analogize the damage award in
this case to an identical case with either a similar or dissimilar
verdict.” Farfaras, 433 F.3d at 566.
     Awards in other cases provide a reference point that
     assists the court in assessing reasonableness; they do
     not establish a range beyond which awards are
     necessarily excessive. Due to the highly fact-specific
     nature of Title VII cases, such comparisons are rarely
     dispositive.
Farfaras, 433 F.3d at 566. Both the plaintiff and the defendant
proposed cases to the court that they contended were compara-
ble, as they did on appeal. The district court concluded that the
damages awarded here were in line with those awarded in
Tullis, 243 F.3d at 1067-68 (affirming an award in excess of
$80,000 for retaliatory discharge that caused a dedicated
employee who remained out of work for ten months to feel
“low” and “degraded”); Deloughery, 422 F.3d at 620 (affirming
$175,000 award of compensatory damages for emotional
distress in a failure to promote case where a highly motivated
female police officer with a family heritage in law enforcement
was frustrated in her quest for greater responsibility simply
20                                                    No. 15-3311

because she asserted her right to be free from discrimination);
Harvey v. Office of Banks & Real Estate, 377 F.3d 698, 714 (7th Cir.
2004) (affirming compensatory damages in range of $50,000 to
$150,000 for emotional distress for African American employ-
ees denied promotions on account of race); and David v.
Caterpillar, 185 F. Supp. 2d 918, 923-24 (C.D. Ill. 2002) (remitting
compensatory damage award to $50,000 for plaintiff who felt
depressed, robbed and cheated by a discriminatory failure to
promote). SigmaTron did not even attempt to distinguish the
cases on which the district court relied. “Abuse of discretion
exists only where the result is not one that could have been
reached by a reasonable jurist or where the decision of the trial
court strikes us as fundamentally wrong or is clearly unreason-
able, arbitrary, or fanciful.” Greviskes v. Universities Research
Ass'n, Inc., 417 F.3d 752, 758 (7th Cir. 2005). A reasonable jurist
could refuse to grant a further remittitur on compensatory
damages in this case and so we must affirm.
    We turn to the punitive damage award of $250,000. In
reviewing punitive damages, the Supreme Court has set forth
three guideposts to assess the award: the degree of
reprehensibility of the defendant’s conduct; the disparity
between the harm suffered by the plaintiff and the punitive
damages award; and the difference between the award in this
case and the penalties imposed in comparable cases. BMW of
North America, Inc. v. Gore, 517 U.S. 559, 574-75 (1996);
Kapelanski, 390 F.3d at 534. The BMW case involved a fraud
claim in a state where there was no statutory cap on punitive
damages. We have noted that, when “Congress sets a limit,
and a low one, on the total amount of damages that may be
awarded, the ratio of punitive to compensatory damages in a
No. 15-3311                                                      21

particular award ceases to be an issue of constitutional dig-
nity[.]” Lust, 383 F.3d at 590.
     The purpose of placing a constitutional ceiling on
     punitive damages is to protect defendants against
     outlandish awards, awards that are not only irratio-
     nal in themselves because out of whack with any
     plausible conception of the social function of puni-
     tive damages but potentially catastrophic for the
     defendants subjected to them and, in prospect, a
     means of coercing settlement. That purpose falls out
     of the picture when the legislature has placed a tight
     cap on total, including punitive, damages and the
     courts honor the cap.
Lust, 393 F.3d at 590-91. A “statutory cap suggests that an
award of damages at the capped maximum is not outlandish.”
AutoZone, 707 F.3d at 840. In assessing punitive damages on
appeal, “[t]he judicial function is to police a range, not a point.”
Mathias v. Accor Economy Lodging, Inc., 347 F.3d 672, 678 (7th
Cir. 2003).
    SigmaTron notes that Gracia requested a total of $200,000
in punitive damages for both her sexual harassment and
retaliation claims. Although the jury found in favor of
SigmaTron on the sexual harassment claim, it awarded Gracia
$50,000 more in punitive damages than she requested in total.
SigmaTron cites that disparity as evidence that the award is the
result of bias. The company asserts that the award should have
been remitted to $0 or to a far lesser sum than $250,000. The
company also argues that its conduct was not reprehensible or
malicious, continuing to assert that Gracia was terminated not
22                                                   No. 15-3311

in retaliation for reporting sexual harassment but because she
knowingly allowed employees to use the incorrect solder.
SigmaTron also argues that the award is disproportionate to
the harm Gracia suffered, suggesting that the jury erroneously
awarded punitive damages for both of Gracia’s claims even
though she succeeded only on the retaliation claim. Finally, the
company contends that the award is inconsistent with those
assessed in comparable cases.
    We must begin by pointing out again that SigmaTron does
not come to terms with the facts as found by the jury. Any
argument that Gracia was terminated for allowing an em-
ployee to use the wrong solder was soundly rejected by the
jury. SigmaTron’s continued refusal to acknowledge the
appropriate standard of review on appeal, even after the
plaintiff cited the correct standard in her brief, is puzzling. We
must assess the reprehensibility of SigmaTron’s conduct by
viewing the facts as the jury found them. The jury had more
than enough evidence to conclude that SigmaTron terminated
Gracia because she complained about sexual harassment and
filed a charge with the EEOC. Upper management then created
documents falsely accusing Gracia of wrongdoing and assert-
ing that the cause of termination was legitimate. The company
persisted in asserting that false reason for the termination and
the false accusation of wrongdoing throughout the litigation.
The jury was also aware that when Gracia tried to explain the
extent of Silverman’s conduct to Fairhead in the October 24th
meeting, he spoke over her, denying her an opportunity to
fully report the conduct. Fairhead’s response to Gracia’s
complaint was to ignore the claim and force her to shake hands
No. 15-3311                                                          23

with her harasser.10 A scant two weeks after Gracia filed an
EEOC charge asserting that Silverman sexually harassed her,
Silverman himself falsely accused Gracia of wrongdoing. And
Fairhead claimed to have accepted the truth of that suspect
accusation, falsely claiming that Trujillo had confirmed
Silverman’s story. Although it was undisputed that Silverman
repeatedly sent Gracia photos of partially nude women in
degrading poses, the company never disciplined Silverman for
this deplorable conduct towards a female subordinate. Yet it
quickly terminated a stellar female employee on trumped up
charges shortly after she filed a charge of sexual harassment
with the EEOC.
    And that version of the facts adequately supports the jury’s
award of punitive damages. A complaining party may recover
punitive damages in a Title VII case by demonstrating that the
employer “engaged in a discriminatory practice or discrimina-
tory practices with malice or with reckless indifference to the
federally protected rights of an aggrieved individual.”
42 U.S.C. § 1981a(b)(1); Kolstad v. American Dental Ass’n, 527
U.S. 526, 535 (1999). “Applying this standard in the context of
§ 1981a, an employer must at least discriminate in the face of
a perceived risk that its actions will violate federal law to be
liable in punitive damages.” Kolstad, 527 U.S. at 536. Fairhead’s
conduct in response to the report of sexual harassment in the
October 24th meeting and the EEOC charge meets the statutory


10
   Both Miedema and Fairhead conceded at trial that, when Gracia told
them about Silverman’s unwelcome late night party invitation, neither
investigated Silverman’s claim that it was David Niemi and not Silverman
who had placed the call.
24                                                  No. 15-3311

standard for punitive damages. As the district court noted, this
standard is met when the employer engages in the act of
retaliatory discharge and then makes efforts to hide it, in this
case creating a false paper trail that included manufactured
details of reports and meetings with Trujillo and other manag-
ers in an effort to hide the true nature of the discharge. One of
the purposes of punitive damages is to limit the defendant's
ability to profit from its wrongful conduct by escaping detec-
tion. Mathias, 347 F.3d at 677. See also Lampley v. Onyx Accep-
tance Corp., 340 F.3d 478, 486 (7th Cir. 2003) (where the evi-
dence supports a finding that the employer engaged in a cover-
up in flagrant violation of Title VII, a large punitive damage
award is warranted). Gracia thus meets the first guidepost, the
degree of reprehensibility of the defendant’s conduct.
    The second guidepost asks us to assess the disparity
between the harm the plaintiff suffered (as indicated by the
compensatory damages) and the punitive damage award. As
we noted, when Congress sets a limit on the total amount of
damages that may be awarded, “the ratio of punitive to
compensatory damages in a particular award ceases to be an
issue of constitutional dignity.” Lust, 383 F.3d at 590. In this
case, the jury awarded Gracia punitive damages that are five
times the amount of compensatory damages. A 5:1 ratio is well
within the range we have approved in other cases. See Mathias,
347 F.3d at 678 (affirming a 37:1 ratio); Kapelanski, 390 F.3d at
534 (finding a 3.3:1 ratio easily permissible); Lampley, 340 F.3d
at 485-86 (finding a 9:1 ratio acceptable). As we have noted,
Title VII cases are very fact-specific, and we will not normally
disturb an award of damages at or under the statutory cap
because the decision is largely within the province of the jury.
No. 15-3311                                                      25

Lampley, 340 F.3d at 486; Fine v. Ryan International Airlines,
305 F.3d 746, 755 (7th Cir. 2002).
    Finally, we are aware of no rule prohibiting a jury from
awarding more in damages than a plaintiff requests and
SigmaTron cites no authority for this claim. See, e.g., Dresser
Industries, Inc. v. Gradall Co., 965 F.2d 1442, 1447 (7th Cir. 1992)
(affirming a jury award that exceeded the plaintiff’s request).
So long as the award has a reasonable basis in the evidence, a
jury has wide discretion in determining damages. Id. “This is
especially so where the trial judge, who had the opportunity to
hear the evidence and observe the jury, has seen fit to uphold
the award in the face of a post-trial challenge.” Id. We also note
that it is unlikely the jury was biased in Gracia’s favor as it
found against her on the sexual harassment claim. Apparently,
the jury simply had a different view than the plaintiff regard-
ing the amount necessary to punish SigmaTron’s conduct and
deter future wrongdoing. Merriweather, 103 F.3d at 581 (noting
that we will set aside an award of punitive damages only if it
exceeds an amount necessary to serve the objective of deter-
rence and punishment). We see no reason to disturb the jury’s
award here.
                                C.
   Finally, in kitchen-sink fashion, SigmaTron argues that it is
entitled to a new trial because (1) the jury awarded excessive
damages; (2) the district court permitted a venire person to
remain on the jury who should have been stricken for cause; (3)
SigmaTron was wrongly prohibited from presenting a witness;
and (4) Gracia presented a doctored and prejudicial exhibit to
26                                                    No. 15-3311

the jury. None of these issues has any merit and we will
address them summarily.
    As we have just concluded, the jury did not award exces-
sive damages. The district court did not abuse its discretion in
refusing to exclude the prospective juror because nothing the
juror said evinced an irrational or unshakeable bias that would
prevent him from ruling impartially on the case. Griffin v. Bell,
694 F.3d 817, 826 (7th Cir. 2012). Nor did the court abuse its
discretion in barring SigmaTron from presenting a witness
whose testimony the court deemed cumulative under Federal
Rule of Civil Procedure 403. Moreover, SigmaTron failed to
preserve the alleged error for appeal when it failed to make an
offer of proof regarding the excluded witness’s expected
testimony. Wilson v. City of Chicago, 758 F.3d 875, 885 (7th Cir.
2014); Fed. R. Evid. 103(a)(2). And finally, the district court did
not abuse its discretion in allowing Gracia to present the
challenged exhibit. The exhibit consisted of one of the explicit
photos that Silverman had emailed to Gracia, but for the trial
version of the email, the plaintiff had removed the forwarding
chain in order to hide the fact that Gracia had forwarded the
email to her attorney. The court remedied the matter by
allowing the defendant to present the full email and cross-
examine the plaintiff on the matter. Any error in allowing the
exhibit into evidence was harmless in light of the court’s
corrective actions. There is no merit in any of SigmaTron’s
remaining arguments and no new trial is warranted.
                                                     AFFIRMED.